Citation Nr: 0116327	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  95-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for prostatitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran retired in June 1993 after more than twenty years 
of active military service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in relevant part denied entitlement to 
service connection for diabetes mellitus, gout, and 
prostatitis. 

The Board notes that in a March 2000 rating decision, the RO 
determined that a 100 percent evaluation was warranted for 
the period from April 5, 1998 to May 31, 1998 based on 
surgical or other treatment necessitating convalescence.  The 
RO denied entitlement to special monthly compensation and 
eligibility for Dependent's Educational Assistance.  The 
veteran has not filed a notice of disagreement as to that 
determination.  



FINDINGS OF FACT

1.  Service medical records demonstrate no diagnoses or 
treatment relevant to diabetes mellitus and post-service VA 
examinations demonstrate that the veteran does not have 
diabetes mellitus.  

2.  Service medical records demonstrate no diagnoses or 
treatment relevant to gout and post-service VA examinations 
demonstrate that the veteran does not suffer from gout.

3.  The evidence of record is silent for treatment or 
diagnoses related to prostatitis since 1982 and current VA 
examinations demonstrate that the veteran has no current 
symptoms or residuals of prostatitis.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

2.  Gout was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

3.  Residuals of prostatitis were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes seven 
VA examination reports as well as VA outpatient treatment 
records and service medical records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  The record 
reflects that the RO attempted to obtain all records 
identified by the veteran, including any records reportedly 
held at Wilford Hall.  In July 1996, the Department of the 
Air Force reported that no outpatient records regarding the 
veteran were found.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of these issues.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
diabetes mellitus, gout, and prostatitis.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  

Factual Background

A review of the veteran's service medical records reflects 
treatment and diagnoses relevant to prostatitis in 1974, 
1980, 1981, and 1982.  A July 1980 report of medical 
examination noted a soft prostate without tenderness or 
masses.  A diagnosis of chronic prostatitis was also noted.  
A subsequent report of medical examination dated in June 1983 
is silent for any defects or diagnoses related to 
prostatitis.  Rectal examination was noted as normal to 
digital exam in a December 1991 report of medical 
examination.  

Upon VA general medical examination dated in February 1994, 
the veteran reported experiencing recurrent prostatitis since 
the 1970's with the last episode being in 1987 or 1988.  The 
examiner noted that review of the genitourinary system was 
negative at that time.  The prostate was noted as smooth, 
symmetrical, and nontender.  A relevant diagnosis of 
recurrent prostatitis was noted.  

VA hospital records dated in January 1996 reflect the veteran 
underwent cardiac catheterization.  

Upon VA examination of the feet dated in July 1996, it was 
noted the veteran was diagnosed with gout in 1986 with four 
or five attacks since then.  It was also noted that the 
veteran had prostatitis in the 1970's and a couple of times 
in the 1980's.  Subjectively, the veteran complained of pain 
in his toe on odd occasions.  It was noted that he had 
experienced very few of those attacks and they were 
completely resolved at that time.  Objectively, the examiner 
noted some slight thickening of the metatarsal phalangeal 
joints of the first toe on both sides, but it was very minor.  
The examiner opined that the veteran had had very few rare 
attacks of gout and they were not in any way related to his 
current medications.  

Upon VA examination for diabetes mellitus dated in July 1996, 
it was noted that the veteran had no medical history or 
evidence that he had diabetes mellitus.  It was also noted 
that the veteran had never been told that he had diabetes 
mellitus.  The examiner noted the veteran had never had 
ketoacidosis, weight loss, anal pruritus, vascular 
deficiencies, or ocular disturbances.  He was not on a 
restrictive diet and the arches had a normal appearance.  

A VA examination of the prostate dated in July 1996 revealed 
the veteran had very few symptoms of any kind.  He reported 
his last attack of prostatitis as occurring 10 to 12 months 
earlier.  It was noted as resolving with cranberry juice and 
without need for antibiotics.  It was noted the veteran did 
not get up to urinate during the night.  Rectal examination 
revealed the prostate as 1+ enlarged, smooth, and equal on 
both sides with a good median groove and nontender.  The 
examiner noted there was no evidence of active prostatitis.  
A diagnosis of a history of relapsing prostatitis several 
times with no symptoms or residuals at this time was noted.  

Upon VA examination dated in October 1996, the examiner noted 
that there had been five blood glucose determinations from 
1994 to 1996 all of which were normal.  It was also noted 
that urine glucose was negative in July 1996 as well as a 
Glycohemoglobin.  The veteran reported three attacks between 
1990 and 1993 when a big toe was swollen and painful.  The 
veteran could not remember which toe was involved and the 
symptoms went away without treatment other than modification 
of activity.  The veteran reported the toe was not black and 
blue, maybe just a little red.  He could not remember if it 
was warm to the touch.  The veteran denied any associated 
injury at that time.  The examiner noted current examination 
of the feet was completely normal.  The examiner opined that 
the veteran did not have diabetes mellitus.  He also opined 
that although the veteran's last uric acid level was slightly 
elevated, by present physical examination and foot 
examination in July 1996, there was no evidence of gout.  

VA hospital records dated in 1998 reflect the veteran 
underwent cardiac catheterization.  It was noted that the 
veteran was found to have a urinary tract infection prior to 
discharge and was treated with medication.  

VA treatment records dated from 1998 to 2000 reflect 
continued treatment relevant to the veteran's service-
connected arteriosclerotic heart disease and are silent for 
complaints, treatment, or diagnoses relevant to diabetes 
mellitus, gout, or prostatitis.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  A present 
disability must exist and it must be shown that the present 
disease is the same disease or injury, or the result of 
disease or injury incurred in or aggravated by the veteran's 
military service.  See 38 C.F.R. § 3.303(a); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Certain chronic 
disabilities, such as diabetes mellitus, will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309.  

Following a thorough review of the evidence of record, the 
Board is compelled to conclude that entitlement to service 
connection for diabetes mellitus, gout, and prostatitis is 
not warranted.  In regard to the claim of entitlement to 
service connection for diabetes mellitus, the veteran's 
service medical records are silent for any diagnoses or 
treatment of that condition.  Additionally, post-service VA 
examinations found no evidence of diabetes mellitus and the 
examiner opined in October 1996 that the veteran did not have 
diabetes mellitus.  This evidence is consistent with the 
notations in VA examination reports indicating that the 
veteran had never been told that he had diabetes mellitus.  
In the absence of medical evidence of a diagnosis of diabetes 
mellitus, entitlement to service connection is not warranted 
and the claim must be denied.  

In regard to the claim of entitlement to service connection 
for gout, the veteran's service medical records are silent 
for any diagnoses or treatment related to gout.  Furthermore, 
post-service VA examination reports reveal that current 
examination of the feet was normal.  The examiner opined that 
there was no evidence of gout.  Thus, in the absence of any 
medical evidence to suggest that the veteran suffers from 
gout, entitlement to service connection is not warranted and 
the claim must be denied.  

In regard to the claim of entitlement to service connection 
for prostatitis, the Board recognizes that the veteran was 
diagnosed with chronic prostatitis during service and that 
service medical records reflect treatment for prostatitis in 
1974, 1980, 1981, and 1982.  However, subsequent service 
medical records are silent for any treatment or complaints 
related to prostatitis since 1982.  Post-service medical 
records are also silent for any diagnoses or treatment 
related to prostatitis.  Furthermore, the July 1996 VA 
examiner noted a diagnosis of a history of relapsing 
prostatitis with no symptoms or residuals at that time.  He 
found no evidence of active prostatitis.  That finding is 
consistent with the February 1994 VA examination which noted 
the veteran's history of recurrent prostatitis and a normal 
genitourinary examination at that time.  Thus, in light of 
the medical evidence demonstrating no current symptoms or 
residuals of prostatitis, the Board is compelled that 
entitlement to service connection is not warranted as no 
current disability has been demonstrated.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.  See 38 C.F.R. § 3.102 (2000); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 55-56 (1990).  





ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for prostatitis is denied.  



		
	WAYNE M. BRAEUER
	Board of Veterans' Appeals

 

